[ING LOGO] US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com May 2, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Post-Effective Amendment No. 9 to the Registration Statement on Form N-4 Prospectus Title: ING Educator’s Direct File Nos.: 333-153730 and 811-02513 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “33 Act”), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 9 to the Registration Statement on Form N-4 (“Amendment No. 9”) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the “Registrant”) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 9 which was declared effective on May 1, 2014. The text of Amendment No. 9 was filed electronically on April 16, 2014. If you have any questions regarding this submission, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095-4774
